United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JAIME ALVAR CARVAJAL, §
No. 10301-078 §
v. CIVIL ACTION NO, 3:20-CV-567-S-BK
UNITED STATES OF AMERICA, et al. :

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 11]. No objections were filed. The Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED July 6, 2021.

  

 

 

UNITED STATES DISTRICT JUDGE

 
